 



10.4

Revolving Credit Agreement, $10,000,000 revolving line of credit between
Champion Industries, Inc. and United Bank, Inc. dated as of August 1, 2003.

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT

BY AND BETWEEN

CHAMPION INDUSTRIES, INC.

AND

UNITED BANK, INC.

DATED AS OF AUGUST 1, 2003

 



--------------------------------------------------------------------------------



 



          REVOLVING CREDIT AGREEMENT

          THIS REVOLVING CREDIT AGREEMENT is dated as of August 1, 2003, and is
made by and between CHAMPION INDUSTRIES, INC., a West Virginia corporation, with
offices at 2450 First Avenue, Huntington, West Virginia 25703 (“Borrower”) and
UNITED BANK, INC., a West Virginia state banking corporation, with offices at
2889 Third Avenue, Huntington, West Virginia 25702 (“UBI”).

          WITNESSETH:

          WHEREAS, pursuant to a Credit Agreement dated as of March 31, 1997
(the “Term Loan Agreement”), PNC Bank, National Association (“PNC” or “Agent”),
in its capacity as agent for the banks signatory to the Term Loan Agreement (the
“Banks”), provided a term loan to the Borrower in the aggregate principle amount
of up to $12,500,000.00; and

          WHEREAS, in addition to the foregoing, the Borrower has requested UBI
to provide a revolving loan facility to the Borrower in an aggregate principal
amount of up to $10,000,000.00 for the purpose of financing acquisitions,
capital expenditures and general working capital requirements; and

          WHEREAS, UBI is willing to provide such a revolving credit facility to
the Borrower upon the terms and conditions hereinafter set forth; and

          NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and. agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions.

          In addition to words and terms defined elsewhere in this Agreement,
the following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

          Affiliate as to any Person shall mean any other Person (i) which
directly or indirectly controls, is controlled by, or is under common control
with such Person, (ii) which beneficially owns or holds 5% or more of any class
of the voting or other equity interests of such Person, or (iii) 5% or more of
any class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

          UBI’s Facility Fee shall have the meaning assigned to that term in
Section 2.7.

2



--------------------------------------------------------------------------------



 



          Agreement shall mean this Revolving Credit Agreement, as the same may
be supplemented or amended from time to time, including all schedules and
exhibits.

          Annual Statements shall have the meaning assigned to that term in
Section 5.1.9(i).

          Authorized Officer shall mean those individuals, designated by written
notice to UBI from the Borrower, authorized to execute notices, reports and
other documents on behalf of the Borrower required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to UBI.

          Banks shall mean the financial institutions from time to time
signatory to the Term Loan Agreement and their respective successors and assigns
as permitted thereunder, each of which is referred to herein as a Bank.

          Benefit Arrangement shall mean at any time an “employee benefit plan,”
within the meaning of Section 3(3) of ERISA, which is neither a plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

          Borrower shall have the meaning given in the preamble to this
Agreement.

          Business Day shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Huntington, West Virginia.

          Closing Date shall mean the effective date hereof.

          Consideration shall mean with respect to any Permitted Acquisition,
the aggregate of (i) the net present value paid by any of the Borrower, directly
or indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Borrower, whether in favor of the seller or
otherwise and whether fixed or contingent, (iii) any Guaranty given or incurred
by the Borrower in connection therewith, (iv) 50% of the value of stock
transferred, and (v) the net present value of any other consideration given or
obligation incurred by the Borrower in connection therewith.

          Consolidated Cash Flow From Operations for any period of determination
shall mean the sum of net income, depreciation, amortization, other non-cash
charges to net income, interest expense and cash income tax expense minus
non-cash credits to net income, all measured on a rolling four quarters basis in
each case of the borrower and its Subsidiaries for such period determined and
consolidated in accordance with GAAP.

          Consolidated Tangible Net Worth shall mean as of any date of
determination total stockholders’ equity less intangible assets of the Borrower
and its Subsidiaries as of such date determined and consolidated in accordance
with GAAP.

          Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money
of the United States of America.

3



--------------------------------------------------------------------------------



 



          Environmental Complaint shall mean any written complaint setting forth
a cause of action for personal or property damage or natural resource damage or
equitable relief, order, notice of violation, citation, request for information
issued pursuant to any Environmental Laws by an Official Body, subpoena or other
written notice of any type relating to, arising out of, or issued. pursuant to,
any of the Environmental Laws or any Environmental Conditions, as the case may
be.

          Environmental Conditions shall mean any conditions of the environment,
including the workplace, the ocean, natural resources (including flora or
fauna), soil, surface water, groundwater, any actual or potential drinking water
supply sources, substrata or the ambient air, relating to or arising out of, or
caused by, the use, handling, storage, treatment, recycling, generation,
transportation, release, spilling, leaking, pumping, emptying, discharging,
injecting, escaping, leaching, disposal, dumping, threatened release or other
management or mismanagement of Regulated Substances resulting from the use of,
or operations on, any Property.

          Environmental Laws shall mean all federal, state, local and foreign
Laws and regulations, including permits, licenses, authorizations, bonds,
orders, judgments, and consent decrees issued, or entered into, pursuant
thereto, relating to pollution or protection of human health or the environment
or employee safety in the workplace.

          ERISA shall mean the Employee Retirement Income Security Act of 1974,
as the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.

          ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

          Event of Default shall mean any of the events described in Section 8.1
and referred to therein as an “Event of Default.”

          Federal Funds Effective Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of Pittsburgh (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
‘Federal Funds Active Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

          Financial Projections shall have the meaning assigned to that term in
Section 5.1.9(i).

4



--------------------------------------------------------------------------------



 



          Fixed Charge Coverage Ratio shall mean the ratio of Consolidated Cash
Flow from Operations to Fixed Charges.

          Funding Date means the date of the funding of a Loan.

          GAAP shall mean generally accepted accounting principles as are in
effect from time to time, subject to the provisions of Section 1.3, and applied
on a consistent basis both as to classification of items and amounts.

          Guaranty of any Person shall mean any obligation of such Person
guaranteeing or in effect guaranteeing any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any performance
bond or other suretyship arrangement and any other form of assurance against
loss, except endorsement of negotiable or other instruments for deposit or
collection in the ordinary course of business and indemnities.

          Indebtedness shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of (i) borrowed money, (ii) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

          Ineligible Security shall mean any security which may not be
underwritten or dealt in by member banks of the Federal Reserve System under
Section 16 of the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as
amended.

          Insolvency proceeding shall mean, with respect to any Person,
(a) case, action or proceeding with respect to such Person (i) before any court
or any other Official Body under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of the Borrower or otherwise relating to liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors, undertaken under any Law.

          Interest Payment Date means, with respect to any Prime Rate Loan, the
last day of each Interest Period applicable to such Loan; provided that, in all
cases, “Interest Payment Date” shall also include each Interest Period
Anniversary Date for such Interest Period.

          Interest Period shall have the meaning assigned to such term in
Section 3.1.2.

5



--------------------------------------------------------------------------------



 



          Internal Revenue Code shall mean the Internal Revenue Code of 1986, as
the same may be amended or supplemented from time to time, and. any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.

          Labor Contracts shall mean all employment agreements, employment
contracts, collective bargaining agreements and other agreements among the
Borrower or any Subsidiary of the Borrower and its employees.

          Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree or award of any Official Body.

          Lien shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

          LLC Interests shall have the meaning given to such term in
Section 5.1.3.

          Loan or Loans means any one or more of the Revolving Loans.

          Loan Documents shall mean this Agreement, the Revolving Note, and any
other instruments, certificates or documents delivered or contemplated to be
delivered hereunder or thereunder or in connection herewith or therewith, as the
same may be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents,

          Material Adverse Change shall mean any set of circumstances or events
which (a) has or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Agreement or any
other Loan Document, (b) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition, results of
operations of the Borrower and its Subsidiaries taken as a whole, (c) impairs
materially or could reasonably be expected to impair materially the ability of
the Borrower and its Subsidiaries taken as a whole to duly and punctually pay or
perform their Indebtedness, or (d) impairs materially or could reasonably be
expected to impair materially the ability of UBI or any of the Banks, to the
extent permitted, to enforce their legal remedies pursuant to this Agreement or
any other Loan Document.

          Maturity or Maturity Date shall mean July 31, 2006.

          Month with respect to an Interest Period, shall mean the interval
between the days in consecutive calendar months numerically corresponding to the
first day of such Interest Period. If any Interest Period begins on a day of a
calendar month for which there is no numerically corresponding day in the month
in which such Interest Period is to end, the final month of such Interest Period
shall be deemed to end on the last Business Day of such final month.

6



--------------------------------------------------------------------------------



 



          Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001 (a) (3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

          Multiple Employer Plans shall mean a Plan which has two or more
contributing sponsors (including any Borrower or any member of the ERISA Group)
at least two of whom are not under common control, as such a plan is described
in Sections 4063 and 4064 of ERISA.

          Notices shall have the meaning assigned to that term in Section 10.5.

          Obligation shall mean any obligation or liability of the Borrower to
UBI, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent now or hereafter existing, or due or to become due, under
or in connection with this Agreement, the Revolving Note, or any other Loan
Document.

          Official Body shall mean any national, federal, state, local or other
government or political subdivision or any agency, authority, bureau, central
bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

          Partnership Interests shall have the meaning given to such term in
Section 5.1.3.

          PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.

          Permitted Acquisition shall have the meaning assigned to such term in
Section 7.2.5.

          Permitted Investments shall mean:

               (i) Direct obligations of the United States of America or any
agency or instrumentality thereof or obligations backed by the full faith and
credit of the United States of America maturing in twelve (12) months or less
from the date of acquisition;

               (ii) Commercial paper maturing in 180 days or less rated not
lower than A-1, by Standard & Poor’s or P-1 by Moody’s Investors Service, Inc.
on the date of acquisition;

               (iii) Demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor’s on the date of acquisition;

               (iv) Investments shown on Schedule 1.1(P) pursuant to this
Agreement and in favor of the Agent; and

7



--------------------------------------------------------------------------------



 



               (v) Any other investment deemed appropriate and prudent by the
Company to the extent such investments in the aggregate do not exceed $500,000.

          Permitted Liens shall mean:

               (i) Liens, security interests and mortgages (A) in favor of UBI
pursuant to this Agreement, and (B) in favor of the Agent for the benefit of the
Banks party to the Term Loan Agreement.

               (ii) Liens for taxes, assessments, or similar charges, incurred
in the ordinary course of business and. which are not yet due and payable;

               (iii) Pledges or deposits made in the ordinary course of business
to secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;

               (iv) Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;

               (v) Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

               (vi) Encumbrances consisting of zoning restrictions, easements or
other restrictions on the use of real property, none of which materially impairs
the use of such property or the value thereof, and none of which is violated in
any material respect by existing or proposed structures or land use;

               (vii) Liens on property leased by the Borrower or any Subsidiary
of the Borrower under capital and operating leases permitted in Section 7.2.13
securing obligations of the Borrower or any Subsidiary of the Borrower to the
lessor under such leases;

               (viii) Any Lien existing on the date of this Agreement and
described on Schedule 1.1(P), as the debt underlying such Lien may be refinanced
or replaced (but the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien) and a
replacement Lien placed thereon;

               (ix) Purchase Money Security Interests, provided that the
aggregate amount of loans and deferred payments secured by such Purchase Money
Security Interests shall not exceed $10,000,000 and any replacement or renewal
thereof as long as the principal amount secured thereby is not increased and no
existing additional assets at the effective date of this agreement become
subject to such lien in an amount greater than $1.0 million in the aggregate.

8



--------------------------------------------------------------------------------



 



Asset purchases subsequent to the effective date of this agreement are permitted
to be financed to the extent the aggregate financings do not exceed $10,000,000.

                    (x) The following, (A) if the validity or amount thereof is
being contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not, in aggregate,
materially impair the ability of the Borrower to perform its obligations
hereunder or under the other Loan Documents:

                         (1) Claims or Liens for taxes, assessments or charges
due and payable and subject to interest or penalty, provided that the Borrower
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien; or

                         (2) Claims, Liens or encumbrances upon, and defects of
title to, real or personal property, including any attachment of personal or
real property or other legal process prior to adjudication of a dispute on the
merits; or

                         (3) Claims or Liens of mechanics, carriers, or other
statutory nonconsensual Liens; or

                         (4) Liens resulting from final judgments or orders
described in Section 8.1.6.

          Person shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.

          Plan shall mean at any time an employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Internal Revenue Code and either (i) is maintained by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the ERISA Group for employees of any
entity which was at such time a member of the ERISA Group.

          Potential Default shall mean any event or condition which with notice,
passage of time or a determination by UBI would constitute an Event of Default.

          Prime Rate shall mean a variable annual interest rate equal to JP
Morgan Chase Bank prime rate adjusted daily with each change in such rate.

          Prime Rate Loans means Loans made by Bank bearing interest at rates
determined in accordance with Section 3.1.1.

          Principal Office shall mean the principal banking office of UBI in
Parkersburg, West Virginia.

9



--------------------------------------------------------------------------------



 



          Prohibited Transaction shall mean any prohibited transaction as
defined in Section 4975 of the Internal Revenue Code or Section 406 of ERISA for
which neither an individual nor a class exemption has been issued by the United
States Department of Labor.

          Property shall mean all real property, both owned and leased, of the
Borrower or any Subsidiary of the Borrower.

          Purchase Money Security Interest shall mean Liens upon tangible
property securing loans to the Borrower or any Subsidiary of the Borrower or
deferred payments by the Borrower or any Subsidiary of the Borrower for the
purchase of such tangible property.

          Leverage Ratio shall mean the ratio of the Borrower’s Total Senior
Indebtedness to Earnings Before Interest, Taxes, Depreciation, and Amortization
(“EBITDA”). For purposes of the Leverage Ratio, Total Senior Indebtedness shall
be measured as of the end of each fiscal quarter and EBITDA shall be measured as
of the end of each fiscal quarter for the previous four fiscal quarters.

          Regulated Substances shall mean any substance, including: any solid,
liquid, semisolid, gaseous, thermal, thoriated or radioactive material, refuse,
garbage, wastes, chemicals, petroleum products, by-products, coproducts,
impurities, dust, scrap, heavy metals, defined as a “hazardous substance,”
“pollutant,” “pollution,” “contaminant,” “hazardous or toxic substance,”
“extremely hazardous substance,” “toxic chemical,” “toxic waste,” “hazardous
waste,” “industrial waste,” “residual waste,” “solid waste,” “municipal waste,”
“mixed waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,” or
“regulated substance” or any related materials, substances or wastes as now or
hereafter defined pursuant to any Environmental Laws, ordinances, rules,
regulations or other directives of any Official Body, the generation,
manufacture, extraction, processing, distribution, treatment, storage, disposal,
transport, recycling, reclamation, use, reuse, spilling, leaking, dumping,
injection, pumping, leaching, emptying, discharge, escape, release or other
management or mismanagement of which is regulated by the Environmental Laws.

          Regulation U shall mean Regulation U, T, G or X as promulgated by the
Board of Governors of the Federal Reserve System, as amended from time to time.

          Reportable Event shall mean a reportable event described in
Section 4043 of ERISA and regulations thereunder with respect to a Plan or
Multiemployer Plan.

          Revolving Loan or Revolving Loans shall have the meaning assigned to
that term in Section 2. 2.

          Revolving Note or Revolving Credit Note shall mean the Revolving
Credit Note of the Borrower in the form of Exhibit 1.1(T) evidencing the
Revolving Loan or Revolving Loans, together with all amendments, extensions,
renewals, replacements refinancings or refunds thereof in whole or in part.

          Section 20 Subsidiary shall mean the Subsidiary of the bank holding
company controlling UBI, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities

10



--------------------------------------------------------------------------------



 



          Shares shall have the meaning assigned to that term in Section 5.1.2.

          Standard & Poor’s shall mean Standard & Poor’s Ratings Services.

          Subsidiary of any person at any time shall mean (i) any corporation or
trust of which more than 50% (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, (ii) any limited liability company of which such Person is a
member or of which more than 50% of the limited liability company interests is
at the time directly or indirectly owned by such Person or one or more of such
Person’s Subsidiaries or (iv) any corporation, trust, partnership, limited
liability company or other entity which is controlled or capable of being
controlled by such Person or one or more of such Person’s Subsidiaries.

          Subsidiary Shares shall have the meaning assigned to that term in
Section 5.1.3.

          Total Senior Indebtedness shall mean as to the Borrower and all of its
Subsidiaries, the sum of all borrowed money and all reimbursement obligations
under any letters of credit.

1.2 Construction.

          Unless the context of this Agreement otherwise clearly requires, the
following rules of construction shall apply to this Agreement and each of the
other Loan Documents:

1.2.1 NUMBER, INCLUSION

          References to the plural include the singular, the plural, the part
and the whole; “or” has the inclusive meaning represented by the phrase
“and/or,” and “including” has the meaning represented by the phrase “including
without limitation”.

1.2.2 DETERMINATION.

          References to “determination” of or by UBI shall be deemed to include,
a good faith estimate by UBI (in the case of quantitative determinations) and a
good-faith belief by UBI (in the case of qualitative determinations) and such
determination shall be conclusive absent manifest error.

1.2.3 UBI’S DISCRETION AND CONSENT.

          Whenever UBI is granted the right herein to act in its or their sole
discretion or to grant or withhold, consent such right shall be exercised
reasonably and in good faith.

1.2.4 DOCUMENTS TAKEN AS A WHOLE.

11



--------------------------------------------------------------------------------



 



          The words “hereof,” “herein,” “hereunder,” “hereto” and similar terms
in this Agreement or any other Loan Document refer to this Agreement or such
other Loan Document as a whole and not to any particular provision of this
agreement or such other Loan Document.

1.2.5 HEADINGS.

          The section and other headings contained in this Agreement or such
other Loan Document and the Table of Contents (if any), preceding this Agreement
or such other Loan Document are for reference purposes only and shall not
control or affect the construction of this Agreement or such other Loan Document
or the interpretation thereof in any respect;

1.2.6 IMPLIED REFERENCES TO THIS AGREEMENT.

          Article, section, subsection, clause, schedule and exhibit references
are to this Agreement or other Loan Document, as the case may be, unless
otherwise specified;

1.2.7 PERSONS.

          Reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement or such other Loan Document, as the case may be, and reference to a
Person in a particular capacity excludes such Person in any other capacity; and

1.2.8 MODIFICATIONS TO DOCUMENTS.

          Reference to any agreement, (including this Agreement and any other
Loan Document together with the schedules and exhibits hereto or thereto),
document or instrument means such agreement, document or instrument as amended,
modified, replaced, substituted for, superseded or restated.

1.3 Accounting Principles.

          Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP; (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 (and all defined terms used in the definition of any
accounting term used in Section 7.2 shall have the meaning given to such terms
(and defined terms) under GAAP as in effect on the date hereof applied on a
basis consistent with those used in preparing the Annual Statements referred to
in Section 5.1.9(i) . In the event of any change after the date hereof in GAAP,
and if such change would result in the inability to determine compliance with
the financial covenants set forth in Section 7.2 based upon the Borrower’s
regularly prepared financial statements by reason of the preceding sentence,
then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Agreement that would adjust such financial covenants in a
manner that would not affect the substance thereof, but would allow compliance
therewith to be determined in accordance with the Borrower’s financial
statements at that time.

12



--------------------------------------------------------------------------------



 



2. REVOLVING CREDIT COMMITMENT

2.1 Revolving Credit Commitment.

          Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, UBI hereby agrees to lend to
Borrower the maximum sum of Ten Million and No/100 Dollars ($10,000,000.00) (the
“Revolving Credit Commitment”). Such Revolving Credit Commitment shall be
available to borrower, subject to the limitations herein, in whole or in part
and from time to time until the Maturity Date, when the entire outstanding
principal balance of the Revolving Credit Commitment, together with all accrued
but unpaid interest thereon, shall become immediately due and payable. Interest
on the principal balance of the Revolving Credit Commitment from time to time
outstanding shall be due and payable in accordance with Section 3, below.

2.2 Revolving Credit Note.

          Borrower shall execute and deliver to UBI a promissory note in the
form of Exhibit 1.1(T) attached hereto (the “Revolving Credit Note”). All
disbursements on the Revolving Credit Note shall be Revolving Loans and, unless
otherwise provided, shall be in amounts of not less than One Hundred Thousand
Dollars ($100,000.00). Amounts borrowed by Borrower under the Revolving Credit
Commitment may, subject to the limitations set forth in Section 3.2.1 be repaid
and may, subject to the limitations set forth in this Agreement, until the
Maturity Date, be reborrowed; provided, however, that at no time may the
principal balance outstanding under the Revolving Credit Note exceed the amount
of the Revolving Credit Commitment, and Borrower shall make principal payments
at such times and in such amounts necessary to comply with this provision.

2.3 [This section intentionally omitted]

2.4 Disbursement of Funds.

          UBI shall make the proceeds of Revolving Loans available to Borrower
on such Funding Date by causing an amount of same day funds equal to the
proceeds of all such Revolving Loans for which notices of borrowing were
received by UBI to be credited to the account of Borrower at UBI.

2.5 Manner and Time of Payment.

          All payments of principal, interest, and fees hereunder and under the
Revolving Credit Note shall be made by Borrower without defense, setoff, or
counterclaim and in same day funds delivered to UBI not later than 2:00 p.m.
(West Virginia time) on the date due at its office located at 2889 Third Avenue,
Huntington, West Virginia,, for the account of UBI. Funds received by UBI after
that time shall be deemed to have been paid by Borrower on the next succeeding
Business Day.

2.6 Use of Proceeds.

13



--------------------------------------------------------------------------------



 



          The proceeds of the Revolving Credit Note shall be used for the
purpose of financing acquisitions, capital expenditures and general working
capital requirements.

2.7 Facility Fee.

          As consideration for the Revolving Credit Commitment hereby extended,
Borrower shall pay UBI a facility fee on the total amount of Revolving Credit
Commitment at a rate per annum equal to 0.125%, payable annually in advance
commencing on the Closing Date and on each anniversary of the Closing Date.
Borrower shall be entitled to cancel the Revolving Credit Commitment in whole or
in part at any time prior to the Maturity Date, and such cancellation shall be
irrevocable.

2.8 Setoff.

          Upon the occurrence and during the continuation of any Event of
Default, UBI shall have the right to set off against all obligations of Borrower
to UBI hereunder and under the Revolving Credit Note, whether matured or
unmatured, all funds of Borrower on deposit in accounts with UBI or its
affiliates, except for funds deposited or accounts maintained for the payment of
taxes, payroll, and employee contributions and any other funds or accounts in
which Borrower does not have a beneficial interest.

3. INTEREST

3.1 Interest on the Revolving Loans.

3.1.1 RATE OF INTEREST.

     The Revolving Loans shall bear interest on the unpaid principal amount
thereof from the date made through Maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Prime Rate.

3.1.2 [This section intentionally omitted]

3.1.3 [This section intentionally omitted]

          Subject to Section 3.1.5, interest shall be payable on the Revolving
Loans as follows:

               (i) Interest on each Prime Rate Loan shall be payable in arrears
on the tenth (10th) day of each month, commencing May 10, 2003, upon any
prepayment of any such Loan (to the extent accrued on the amount being prepaid),
upon any conversion/continuation, and at Maturity.

3.1.4 [This section intentionally omitted]

3.1.5 POST-MATURITY INTEREST.

14



--------------------------------------------------------------------------------



 



          Any principal payments on the Loans not paid within ten (10) days
after the date when due and, to the extent permitted by applicable law, any
interest payments on the Loans not paid within ten (10) days after the date when
due, in each case whether at stated Maturity, by notice of prepayment, by
acceleration, or otherwise, shall thereafter bear interest payable upon demand
at a rate equal to the sum of the Prime Rate plus three percentage points (3%)
per annum. UBI shall have the right to assess a late payment processing fee in
the amount of the greater of Twenty and No/100 Dollars ($20.00) or five percent
(5%) of the scheduled payment in the event of a default in payment that remains
uncured for a period of at least ten (10) days.

3.1.6 COMPUTATION OF INTEREST.

          Interest on the Loans shall be computed on the basis of a three
hundred sixty (360) day year and the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of the Loan or the first day of an Interest Period, as the case may be,
shall be included, and the date of payment or the expiration date of an Interest
Period, as the case may be, shall be excluded; provided that, if a Loan is
repaid on the same day on which it is made, one day’s interest shall be paid on
that Loan.

3.2 Prepayments

3.2.1 VOLUNTARY PREPAYMENTS.

          Borrower may, upon prior written or telephone notice to UBI, which
notice, if telephonic, shall be promptly confirmed in writing to UBI, at any
time and from time to time prepay any Revolving Loan made to Borrower in whole
or in part in an aggregate minimum amount of Fifty Thousand Dollars ($50,000.00)
and integral multiples of Ten Thousand Dollars ($10,000.00) in excess of that
amount. All such prepayments may be made without premium or penalty. If Borrower
does not specify the Loan to which a prepayment is to be applied, such
prepayment shall be applied to such Loans as UBI, in its sole discretion, shall
select. Notice of prepayment having been given as aforesaid, principle payments
in the aggregate amount specified in such notice shall become due and payable on
the prepayment date.

3.2.2 MANDATORY PREPAYMENTS.

          Borrower shall make prepayments of Revolving Loans to the extent
necessary so that the outstanding principal amounts of the Revolving Loans at
any time do not exceed the Revolving Credit Commitment then in effect.

4. [THIS SECTION INTENTIONALLY OMITTED.]

5. REPRESENTATIONS AND WARRANTES

5.1 Representations and Warranties.

          The Borrower represents and warrants to UBI on the date of this
Agreement as follows:

5.1.1 ORGANIZATION AND QUALIFICATION.

15



--------------------------------------------------------------------------------



 



          The Borrower is a corporation, duly organized, validly existing and in
good standing under the laws of the State of West Virginia. The Borrower has the
lawful power to own or lease its properties and to engage in the business it
presently conducts or proposes to conduct. The Borrower is duly licensed or
qualified and in good standing in all other jurisdictions where the property
owned or leased by it or the nature of the business transacted by it or both
makes such licensing or qualification necessary.

5.1.2 CAPITALIZATION AND OWNERSHIP.

          The authorized capital stock of the Borrower consists of 20,000,000
shares of Common Stock, $1 par value, of which 9,713, 913 shares (referred to
herein as the “Shares”) are issued and outstanding. All of the Shares have been
validly issued and are fully paid and nonassessable. There are no options,
warrants or other rights outstanding to purchase any such shares except as
indicated on Schedule 5.1.2.

5.1.3 SUBSIDIARIES

          Schedule 5.1.3 states the name of each of the Borrower’s Subsidiaries,
its jurisdiction of incorporation, its authorized capital stock, the issued and
outstanding shares (referred to herein as the “Subsidiary Shares”) and the
owners thereof if it is a corporation, its outstanding partnership interests
(the Partnership Interests”) if it is a partnership and its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the “LLC”) if it is a limited liability
company. The Borrower and each Subsidiary of the Borrower has good and
marketable title to all, of the Subsidiary Shares, Partnership Interests and LLC
Interests it purports to own free and clear in each case of any Lien. All
Subsidiary Shares, Partnership Interests and LLC Interests have been validly
issued, and all Subsidiary Shares are fully paid and nonassessable. All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be. There are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule 5.1.3.

5.1.4 POWER AND AUTHORITY.

          The Borrower has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part.

5.1.5 VALIDITY AND BINDING EFFECT.

          This Agreement has been duly and validly executed and delivered by the
Borrower, and each other Loan Document which the Borrower is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by the Borrower on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of the Borrower which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against

16



--------------------------------------------------------------------------------



 



the Borrower in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or general equitable principles.

5.1.6 NO CONFLICT.

          Neither the execution and delivery of this Agreement or the other Loan
Documents by the Borrower nor the consummation of the transactions herein or
therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of the Borrower or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
the Borrower or any of its Subsidiaries is a party or by which the Borrower or
any of its Subsidiaries is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of the Borrower or any of its Subsidiaries.

5.1.7 LITIGATION.

          There are no actions, suits, proceedings or investigations pending or,
to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary of the Borrower at law or equity before any Official Body which
individually or in the aggregate may result in any Material Adverse Change,
except as set forth on Schedule 5.1.7. Neither the Borrower nor any of its
Subsidiaries is in material violation of any order, writ, injunction or any
decree of any Official Body which may result in any Material Adverse Change,
except as set forth on Schedule 5.1.7.

5.1.8 TITLE TO PROPERTIES.

          The Borrower and each of its Subsidiaries has good and marketable
title to or valid leasehold interest in all properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on,
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases. All leases of property are in full force and effect without the
necessity for any consent which has not previously been obtained upon
consummation of the transactions contemplated hereby.

5.1.9 FINANCIAL STATEMENTS.

               (i) Annual Statements. The Borrower has delivered to UBI copies
of its audited consolidated year-end financial statements for and as of the end
of the three fiscal years ended October 31, 2002 (the “Annual Statements”) . The
Annual Statements were prepared from the books and records maintained by the
Borrower’s management, are correct and complete and fairly represent the
consolidated, financial condition of the Borrower and, its Subsidiaries as of
their dates and the results of operations for the fiscal periods then ended and
have been

17



--------------------------------------------------------------------------------



 



prepared in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments.

               (ii) [This Section Intentionally Omitted.]

               (iii) Accuracy of Financial Statements. Neither the Borrower nor
any Subsidiary of the Borrower has any material liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
Annual Statements or in the notes thereto and which under GAAP were required to
be disclosed therein, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any of its
Subsidiaries which are reasonably likely to cause a Material Adverse Change
since October 31, 2002, no Material Adverse Change has occurred.

5.1.10 USE OF PROCEEDS, MARGIN STOCK.

          The Borrower intends to use the proceeds of the Loans in accordance
with Section 2.4 hereof. Neither the Borrower nor any of its Subsidiaries
engages or intends to engage principally, or as one of its important activities,
in the business of extending credit for the purpose, immediately, incidentally
or ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of the Revolving Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or to refund Indebtedness originally incurred for such purpose,
or for any purpose which entails a violation of or which is inconsistent with
the provisions of the regulations of the Board of Governors of the Federal
Reserve System. Neither the Borrower nor any of its Subsidiaries holds or
intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of the Borrower or Subsidiary of the Borrower are
or will be represented by margin stock.

5.1.11 FULL DISCLOSURE.

          Neither this Agreement nor any other Loan Document, nor any
certificate, statement, agreement or other documents furnished to UBI in
connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading.

5.1.12 TAXES.

          All federal and other tax returns required to have been filed with
respect to the Borrower and each Subsidiary of the Borrower have been filed, and
payment or adequate provision has been made for the payment of all taxes, fees,
assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except to the extent that such
taxes, fees, assessments and other charges are not material and are being
contested in good faith by appropriate proceedings diligently conducted and. for
which such reserves or other appropriate provisions if any, as shall be required
by GAAP shall have been made There are no agreements or waivers extending the
statutory period of limitations applicable to any federal income tax return of
the Borrower or any Subsidiary of the Borrower for any period.

18



--------------------------------------------------------------------------------



 



          5.1.13 CONSENTS AND APPROVALS.

          No consent, approval, exemption, order or authorization of or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents by the Borrower.

5.1.14 NO EVENT OF DEFAULT, COMPLIANCE WITH INSTRUMENTS.

          No event has occurred and is continuing and no condition exists or
will exist after giving effect to the borrowings or other extensions of credit
to be made on the Closing Date under or pursuant to the Loan Documents which
constitutes an Event of Default or Potential Default. Neither the Borrower nor
any Subsidiaries of the Borrower is in material violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound.

5.1.15 PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

          The Borrower and, each Subsidiary of the Borrower owns or possesses
all the material patents, trademarks, service marks, trade names, copyrights,
licenses, registrations, franchises, permits and rights necessary to own and.
operate its properties and to carry on its business as presently conducted and
planned to be conducted by such Borrower or Subsidiary, without known possible,
alleged or actual conflict with the rights of others.

5.1.16 INSURANCE.

          The Borrower maintains policies and bonds provide adequate coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of the Borrower and each Subsidiary of the Borrower in
accordance with prudent business practice in the industries of the Borrower and
its subsidiaries. No notice has been given or claim made and no grounds exist to
cancel or avoid any such policy or bonds or to reduce the coverage provided
hereby.

5.1.17 COMPLIANCE WITH LAWS.

          The Borrower and its Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 5.1.22) in all jurisdictions in which the
Borrower or any of its Subsidiaries is presently or will be doing business.

5.1.18 MATERIAL CONTRACTS; BURDENSOME RESTRICTIONS.

          All material agreements relating to the business operations of the
Borrower and its Subsidiaries, including all employee benefit plans and Labor
Contracts are valid, binding and enforceable upon such Borrower or Subsidiary
and each of the other parties thereto in accordance with their respective terms,
and there is no default thereunder, to the Borrower’s

19



--------------------------------------------------------------------------------



 



knowledge, with respect to parties other than such Borrower or Subsidiary.
Neither the Borrower nor any of its Subsidiaries is bound by any contractual
obligation, or subject to any restriction in any organization document, or any
requirement of Law which is reasonably likely to result in a Material Adverse
Change.

5.1.19 INVESTMENT COMPANIES; REGULATED ENTITIES.

          Neither the Borrower nor any of its Subsidiaries is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control of and “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” Neither the Borrower nor any of
its Subsidiaries is subject to any other Federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money,

5.1.20 PLANS AND BENEFIT ARRANGEMENTS.

          Except as set forth on Schedule 5.1.20:

               (i) The Borrower and each other member of the ERISA Group are in
compliance in all material respects with any applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans and Multiemployer Plans. There has
been no Prohibited Transaction with respect to any Benefit Arrangement or any
Plan or, to the best knowledge of the Borrower, with respect to any
Multiemployer Plan or Multiple Employer Plan, which is material. The Borrower
and all other members of the ERISA Group have made when due any and all payments
required to be made- under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto. With respect to each Plan
and Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any liability to the PBGC,
and (iii) have not had asserted against them any penalty for failure to fulfill
the minimum funding requirements of ERISA.

               (ii) To the best of the Borrower’s knowledge, each Multiemployer
Plan and Multiple Employer Plan is able to pay benefits thereunder when due.

               (iii) Neither the Borrower nor or any other member of the ERISA
Group has instituted or intends to institute proceedings to terminate any Plan.

               (iv) No event requiring notice to the PBGC under Section 3O2(f)
(4) (A) of ERISA has occurred or is reasonably expected to occur with respect to
any Plan, and no amendment with respect to which security is required under
Section 307 of ERISA has been made or is reasonably expected to be made to any
Plan.

               (v) The aggregate actuarial present value of all benefit
liabilities (whether or not vested) under each Plan, determined on a plan
termination basis, as disclosed in, and as of the date of, the most recent
actuarial report for such Plan, does not exceed the aggregate fair market value
of the assets of such Plan.

20



--------------------------------------------------------------------------------



 



               (vi) Neither the Borrower nor any other member of the ERISA Group
has incurred or reasonably expects to incur any material withdrawal liability
under ERISA to any Multiemployer Plan or Multiple Employer Plan. Neither the
Borrower nor any other member of the ERISA Group has been notified by any
Multiemployer Plan or Multiple Employer Plan that such Multiemployer Plan or
Multiple Employer Plan has been terminated within the meaning of Title IV of
ERISA and, to the best knowledge of the Borrower, no Multiemployer Plan or
Multiple Employer Plan is reasonably expected to be reorganized or terminated,
within the meaning of Title IV of ERISA.

               (vii) To the extent that any Benefit Arrangement is insured, the
Borrower and all other members of the ERISA Group have paid when due all
premiums required to be paid for all periods through the Closing Date. To the
extent that any Benefit Arrangement is funded other than with insurance, the
Borrower and all other members of the ERISA Group have made when due all
contributions required to be paid for all periods through the Closing Date.

               (viii) All Plans, Benefit Arrangements and Multiemployer Plans
have been administered in accordance with their terms and applicable Law.

5.1.21 EMPLOYMENT MATTERS.

          The Borrower and each of its Subsidiaries is in compliance with the
Labor Contracts and all applicable federal, state and local labor and employment
Laws including those related to equal employment opportunity and affirmative
action, labor relations, minimum wage, overtime, child labor, medical insurance
continuation, worker adjustment and relocation notices, immigration controls and
worker and unemployment compensation, where the failure to comply would
constitute a Material Adverse Change. There are no outstanding grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
current or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of the Borrower or any of its Subsidiaries which in any
case would constitute a Material Adverse Change.

5.1.22 ENVIRONMENTAL MATTERS.

          Except as disclosed on Schedule 5.1.22:

               (i) Neither the Borrower nor any of its Subsidiaries has received
any material Environmental Complaint from any Official Body or private Person
alleging that such Borrower or Subsidiary or any prior or subsequent owner of
any of the Property is a potentially responsible party under the Comprehensive
Environmental Response, Cleanup and Liability Act, 42 U.S.C. Section 9601, et
seq., and the Borrower has no reason to believe that such an Environmental
Complaint might be received. There are no pending or, to the Borrower’s
knowledge, threatened Environmental Complaints relating to the Borrower or
Subsidiary of the Borrower or, to the Borrower’s knowledge, any prior or
subsequent owner of any of the Property pertaining to, or arising out of, any
material Environmental Conditions.

               (ii) There are no circumstances at, on or under any of the
Property that constitute a breach of or non-compliance with any of the
Environmental Laws, and there are no past or present Environmental Conditions
at, on or under any of the Property or, to the

21



--------------------------------------------------------------------------------



 



Borrower’s knowledge, at, on or under adjacent property, that prevent compliance
with the Environmental Laws at any of the Property.

          (iii) Neither any of the Property nor any structures, improvements,
equipment, fixtures, activities or facilities thereon or thereunder contain or
use Regulated Substances except in substantial compliance with Environmental
Laws. There are no processes, facilities, operations, equipment or other
activities at, on or under any of the Property, or, to the Borrower’s knowledge,
at, on or under adjacent property, that currently result in the release or
threatened release of Regulated Substances onto any of the Property, except to
the extent that such releases or threatened releases are not a substantial
breach of or otherwise not a violation of the Environmental Laws.

          (iv) There are no aboveground storage tanks, underground storage tanks
or underground piping associated with such tanks, used for the management of
Regulated Substances at, on or under any of the Property that (a) do not have,
to the extent required by Environmental Laws, a full operational secondary
containment system in place, and (b) are not otherwise in compliance with all
Environmental Laws. There are no abandoned underground storage tanks or
underground piping associated with such tanks, previously used. for the
management of Regulated Substances at, on or under any of the Property that have
not either been closed in place in accordance with Environmental Laws or removed
in compliance with all applicable Environmental Laws and no contamination
associated with the use of such tanks exists on any of the Property that is not
in compliance with Environmental Laws.

          (v) The Borrower and each of its Subsidiaries has all material
permits, licenses, authorizations, plans and approvals necessary under the
Environmental Laws for the conduct of the business of such Borrower or
Subsidiary as presently conducted. The Borrower and each of its Subsidiaries has
submitted all material notices, reports and other filings required by the
Environmental Laws to be submitted to an Official Body which pertain to past and
current operations on any of the Property.

          (vi) All past and present on-site generation, storage, processing,
treatment, recycling, reclamation, disposal or other use or management of
Regulated Substances at, on, or under any of the Property and all off-site
transportation, storage, processing, treatment, recycling, reclamation, disposal
or other use or management of Regulated Substances have been done materially in
accordance with the Environmental Laws.

5.1.23 SENIOR DEBT STATUS.

          (i) The Obligations of the Borrower under this Agreement, the
Revolving Note and each of the other Loan Documents to which it is a party do
rank and will rank at least pari passu in priority of payment with all other
Indebtedness of the Borrower except Indebtedness of the Borrower to the extent
secured by Permitted Liens. There is no Lien upon or with respect to any of the
properties or income of the Borrower or any of its Subsidiaries which secures
indebtedness or other obligations of any Person except for Permitted Liens.

5.2 Updates to Schedules.

22



--------------------------------------------------------------------------------



 



     Should any of the information or disclosures provided on any of the
Schedules attached hereto become outdated or incorrect in any material respect,
the Borrower shall promptly provide UBI in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until UBI, in
its reasonable discretion, shall have accepted in writing such revisions or
updates to such Schedule.

6. CONDITIONS OF LENDING

     The obligation of UBI to make each Revolving Loan hereunder is subject to
the performance by the Borrower of its Obligations to be performed hereunder at
or prior to the making of each such Revolving Loan and to the satisfaction of
the following further conditions:

6.1 Officer’s Certificate

     The representations and warranties of the Borrower contained in Section 5
and in each of the other Loan Documents shall be true and accurate on and as of
the Closing Date and each subsequent date when a Revolving Loan is made with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein and except
changes in representations and warranties that, in the determination of UBI are
not reasonably likely to result in a Material Adverse Change), and the Borrower
shall have performed and complied with all covenants and conditions hereof and
thereof, no Event of Default or Potential Default shall have occurred and be
continuing or shall exist; and there shall be delivered to UBI a certificate of
the Borrower, dated the Closing Date, and dated the first day of each succeeding
fiscal quarter of the Borrower, to be delivered within five (5) Business Days
thereafter, to each such effect and signed by one of the following officers: the
Chief Executive Officer, President, Chief Financial Officer, Secretary or
Assistant Secretary of the Borrower.

6.2 Secretary’s Certificate.

     There shall be delivered to UBI a certificate dated the Closing Date UBI
and signed by the Secretary or an Assistant Secretary of the Borrower,
certifying as appropriate as to:

          (i) all action taken by the Borrower in connection with this Agreement
and the other Loan Documents;

          (ii) the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
the Borrower for purposes of this Agreement and the true signatures of such
officers, on which UBI may conclusively rely; and

          (iii) copies of its organizational documents, including its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of

23



--------------------------------------------------------------------------------



 



formation, and limited liability company agreement as in effect on the Closing
Date certified by the appropriate state official where such documents are filed
in a state office together with certificates from the appropriate state
officials as to the continued existence and good standing (or subsistence) of
the Borrower in each state where organized or qualified to do business and a
bring-down certificate by facsimile dated the Closing Date.

6.3 Subsidiaries Guaranty.

     There shall be delivered to UBI, a Subsidiaries Guaranty in the form
attached hereto as Exhibit 6.3.

6.4 Opinion of Counsel.

     There shall be delivered to UBI a written opinion of Huddleston, Bolen,
Beatty, Porter & Copen LLP, counsel for the Borrower, dated the Closing Date and
in form and substance satisfactory to UBI and its counsel as to such other
matters incident to the transactions contemplated herein as UBI may reasonably
request.

6.5 Legal Details.

     All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to UBI and counsel for UBI, and UBI shall have received
all such other counterpart originals or certified or other copies of such
documents and proceedings in connection with such transactions, in form and
substance satisfactory to UBI and said counsel, as UBI or said counsel may
reasonably request.

6.6 Payment of Fees.

     The Borrower shall have paid or caused to be paid to UBI, counsel fees, and
all other fees, costs and expenses accrued through the Closing Date for which
UBI is entitled to be reimbursed.

6.7 Officer’s Certificate Regarding MACs.

     Since October 31, 2002, no Material Adverse Change shall have occurred;
prior to the Closing Date, there shall have been no material change in the
management of the Borrower or any Subsidiary of the Borrower, and there shall
have been delivered to UBI a certificate of the Borrower dated the Closing Date
and dated the first day of each succeeding fiscal quarter, to be delivered
within five (5) Business Days thereafter, to each such effect, signed behalf of
the Borrower by any one of the Chief Executive Officer, President., Chief
Financial Officer, Secretary or Assistant Secretary of the Borrower.

6.8 No Violation of Laws.

     The making of the Revolving Loan shall not contravene any Law applicable to
the Borrower or to UBI.

24



--------------------------------------------------------------------------------



 



6.9 No Actions or Proceedings.

     No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in UBI’s reasonable
judgment, would make it inadvisable to consummate the transactions contemplated
by this Agreement or any of the other Loan Documents.

7. COVENANTS

7.1 Affirmative Covenants.

     The Borrower, covenants and agrees that until payment in full of the
Revolving Loan, and interest thereon, and satisfaction of all of the Borrower’s
other Obligations under the Loan Documents, the Borrower shall comply at all
times with the following affirmative covenants:

7.1.1 PRESERVATION OF EXISTENCE, ETC.

     The Borrower shall, and shall cause each of its Subsidiaries to, maintain
its legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 7.2.5.

7.1.2 PAYMENT OF LIABILITIES, INCLUDING TAXES, ETC.

     The Borrower shall, and shall cause each of its Subsidiaries to, duly pay
and discharge all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made, but only to the extent that failure to discharge any such liabilities
would not result in any additional liability which would adversely affect to a
material extent the financial condition of the Borrower or Subsidiary of the
Borrower.

7.1.3 MAINTENANCE OF INSURANCE.

     The Borrower shall, and shall cause each of its Subsidiaries to, insure its
properties and, assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable

25



--------------------------------------------------------------------------------



 



and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by UBI.

7.1.4 MAINTENANCE OF PROPERTIES AND LEASES.

     The Borrower shall, and shall cause each of its Subsidiaries to, maintain
in good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, the Borrower will make or cause to be made all appropriate
repairs, renewals or replacements thereof.

7.1.5 MAINTENANCE OF PATENTS, TRADEMARKS, ETC.

     The Borrower shall, and shall cause each of its Subsidiaries to, maintain
in full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

7.1.6 VISITATION RIGHTS.

     The Borrower shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of UBI to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as UBI may
reasonably request, provided that UBI shall provide the Borrower with reasonable
notice prior to any visit or inspection.

7.1.7 KEEPING OF RECORDS AND BOOKS OF ACCOUNT.

     The Borrower shall, and shall cause each Subsidiary of the Borrower to,
maintain and keep proper books of record and account which enable the Borrower
and its Subsidiaries to issue financial statements in accordance with GAAP and
as otherwise required by applicable Laws of any Official Body having
jurisdiction over the Borrower or any Subsidiary of the Borrower, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

7.1.8 PLANS AND BENEFIT ARRANGEMENTS.

     The Borrower shall, and shall cause each member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where any such failure would
not result in a Material Adverse Change. without limiting the generality of the
foregoing, the Borrower shall cause all of its Plans and all Plans maintained by
any member of the ERISA Group to be funded in accordance with the minimum
funding requirements of ERISA and shall make, and cause each member of the ERISA
Group to make, in a timely manner, all contributions due to plans, benefit
Arrangements and Multiemployer Plans except where such failure would not result
in a Material Adverse Change.

26



--------------------------------------------------------------------------------



 



7.1.9 COMPLIANCE WITH LAWS.

     The Borrower shall, and shall cause each of its Subsidiaries to, comply
with all applicable Laws including all Environmental Laws, in all respects,
provided that it shall not be deemed to be a violation of this Section 7.1.9 if
any failure to comply with any Law would not result in fines, penalties,
remediation costs, other similar liabilities or injunctive relief any of which
would constitute a Material Adverse Change.

7.1.10 USE OF PROCEEDS.

7.1.10.1 General.

     The Borrower will use the proceeds of the Revolving Loan only to provide
for financing acquisitions, capital expenditures and general working capital
requirements.

7.1.10.2 Margin Stock.

     The Borrower shall not use the proceeds of the Revolving Loan to purchase
or carry margin stock as mere fully provided in Section 5.1.10.

7.1.10.3 Section 20 Subsidiaries.

     The Borrower will not, directly or indirectly, use any portion of the
proceeds of the Revolving Loan (i) knowingly to purchase any Ineligible
Securities from a Section 20 Subsidiary during any period in which such Section
20 Subsidiary makes a market in such Ineligible Securities,(ii) knowingly to
purchase during the underwriting or placement period Ineligible Securities being
underwritten or privately placed by a Section 20 Subsidiary, or (iii) to make
payment of principal or interest on Ineligible Securities underwritten or
privately placed by as Section 20 Subsidiary and issued by or for the benefit of
Borrower or any Affiliate of the Borrower.

7.2 Negative Covenants.

     The Borrower covenants and agrees that until payment in full of the
Revolving Loan, and interest thereon and satisfaction of all of the Borrower’s
other Obligations hereunder, the Borrower shall comply with the following
negative covenants:

7.2.1 INDEBTEDNESS.

     The Borrower shall not, and shall not permit any of its Subsidiaries to, at
any time create, incur, assume or suffer to exist any Indebtedness, except:

          (i) Indebtedness under the Loan Documents;

          (ii) Existing Indebtedness as set forth on Schedule 7.2.1 (including
any extensions, renewals or refinancings thereof), provided there is no increase
in the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 7.2.1;

27



--------------------------------------------------------------------------------



 



          (iii) Capitalized and operating leases as and to the extent permitted
under Section 7.2.13;

          (iv) Indebtedness secured by Purchase Money Security Interests not
exceeding $10,000,000;

          (v) the existing $12,500,000 unsecured term loan facility with PNC and
the Banks pursuant to the Term Loan Agreement; and any substitute facility with
another lender or lenders on substantially the same terms;

          (vi) the existing $1,000,000 unsecured revolving credit facility with
First Sentry Bank Huntington, West Virginia; and

          (vii) the existing $10,000,000 unsecured revolving credit facility
with National City Bank Columbus, Ohio.

7.2.2 LIENS.

     The Borrower shall not, and shall not permit any of its Subsidiaries to, at
any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

7.2.3 GUARANTIES.

     Except for the Term Loan Agreement the Borrower shall not, and shall not
permit any of its Subsidiaries to, at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person,
except for the Guaranty of the Obligations of Borrower provided by each
Subsidiary of the Borrower pursuant to the Subsidiaries Guaranty.

7.2.4 LOANS AND INVESTMENTS.

     The Borrower shall not, and shall not permit any of its Subsidiaries to, at
any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) or limited liability company
interest is, or any other investment or interest in, or make any capital
contribution to, any other Person, or agree, become or remain liable to do any
of the foregoing, except:

          (i) trade credit extended on usual and customary terms in the ordinary
course of business

          (ii) advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

28



--------------------------------------------------------------------------------



 



          (iii) Permitted Investments;

          (iv) loans, advances and investments in Affiliates of the Borrower.

7.2.5 LIQUIDATIONS, MERGERS, CONSOLIDATIONS AND ACQUISITIONS.

     The Borrower shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, provided that:

     (1)  any Affiliate of the Borrower may consolidate or merge into another
Affiliate of the Borrower which is wholly-owned by the Borrower and

     (2)  the Borrower may acquire, whether by purchase or by merger, (A) all of
the ownership interests and voting rights of another Person or (B) substantially
all of assets of another Person or of a business or division of another Person
(each a “Permitted Acquisition”), provided that each of the following
requirements is met:

          (i) the board of directors or other equivalent governing body of such
Person shall have approved such Permitted Acquisition and the Loan Parties shall
have delivered to the Bank written evidence of such approval prior to such
Permitted Acquisition,

          (ii) the Borrower is acquiring the ownership interests in such Person,
such Person shall execute a Subsidiaries Guaranty in favor of UBI and the Banks
in the form attached hereto as Exhibit 1. 1 (G) on or before the date of such
Permitted Acquisition,

          (iii) The business acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be
substantially the same as one or more line or lines of business conducted by the
Borrower and shall comply with Section 7.2.8,

          (iv) immediately prior to and after giving effect to such Permitted
Acquisition, (A) no payment default exists, (B) no violation of Section 7.2
exists, (C) UBI has not sent a notice of a violation of Section 7.1 which has
not been cured and (D) no Event of Default exists,

          (v) the Borrower shall provide the most recent available balance sheet
and annual income statement for the acquired company at least five (5) Business
Days prior to the Permitted Acquisition. Additionally, if the acquired company,
or if the total of all acquired companies acquired within any fiscal year if
treated as a single acquisition would constitute a “Significant Subsidiary” as
that term is defined in Reg. Section 210,1-02(w) of Regulation S-X (17 CFR Part
210), Borrower shall provide a proforma consolidating balance sheet as of the
most recent fiscal quarter and consolidating income statement for the most
recent fiscal quarter and consolidating income statement for the most recent
year-to-date period and for the prior year to include the acquired company and
demonstrate on a proforma basis that it shall be in compliance with all the
covenants contained in this Agreement after giving effect to such Permitted
Acquisition by delivering at least five (5) Business Days prior to such
Permitted Acquisition a

29



--------------------------------------------------------------------------------



 



certificate evidencing such compliance. Subject to the above limitations,
Permitted Acquisitions may include any merger or acquisition, regardless of
whether the value of the Consideration paid or received is comprised of cash,
common stock, preferred stock, assets or partnership interests, estimated value
of earn-outs or other means,

7.2.6 DISPOSITIONS OF ASSETS OR SUBSIDIARIES.

     The Borrower shall not, and shall not permit any of its Subsidiaries to,
sell, convey, assign, sell and leaseback, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
tangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of the Borrower), except:

          (i) transactions involving the sale of inventory in the ordinary
course of business;

          (ii) any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of the
Borrower’s or such Subsidiary’s business;

          (iii) any sale, transfer or lease of assets by any Subsidiary of the
Borrower to the Borrower; or

          (iv) any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired. or leased within the
parameters of Section 7.2.13.

7.2.7 AFFILIATE TRANSACTIONS.

     The Borrower shall not, and shall not permit any of its Subsidiaries to,
enter into or carry out any transaction (including purchasing property or
services from or selling property or services to any Affiliate of the Borrower
or other Person) unless such transaction is not otherwise prohibited by this
Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions which are fully disclosed to UBI
and is in accordance with all applicable Law.

7.2.8 CONTINUATION OF OR CHANGE IN BUSINESS.

     The Borrower shall not, and shall not permit any of its Subsidiaries to,
engage in any business other than commercial printing, and certain leasing
businesses in support thereof, and the supplying of office products and office
furniture, substantially as conducted and operated by such Borrower or
Subsidiary during the present fiscal year, and such Borrower or Subsidiary shall
not permit any material change in such business.

7.2.9 PLANS AND BENEFIT ARRANGEMENTS.

     The Borrower shall not, and shall not permit any of its Subsidiaries to:

30



--------------------------------------------------------------------------------



 



          (i) fail to satisfy the minimum funding requirements of ERISA and the
Internal Revenue Code with respect to any Plan where such failure is likely to
result in a Material Adverse Change;

          (ii) request a minimum funding waiver from the Internal Revenue
Service with respect to any Plan;

          (iii) engage in a Prohibited Transaction with any plan, Benefit
Arrangement or Multiemployer Plan which would constitute a Material Adverse
Change;

          (iv) permit the aggregate actuarial present value of all benefit
liabilities (whether or not vested) under each Plan, determined on a plan
termination basis, as disclosed in the most recent actuarial report completed
with respect to such Plan, to exceed, as of any actuarial valuation date, the
fair market value of the assets of such Plan;

          (v) fail to make when due any contribution to any Multiemployer Plan
that any Borrower or any member of the ERISA Group may be required to make under
any agreement relating to such Multiemployer Plan, or any Law pertaining
thereto, where such failure is likely to result in a Material Adverse Change;

          (vi) withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal is likely to result in a
Material Adverse Change;

          (vii) terminate, or institute proceedings to terminate, any Plan,
where such termination is likely to result in a Material Adverse Change;

          (viii) make any amendment to any Plan with respect to which security
is required under Section 307 of ERISA; or

          (ix) fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure is likely to result in a Material Adverse Change.

7.2.10 FISCAL YEAR.

     The Borrower shall not, and shall not permit any of its Subsidiaries to,
change its fiscal year from the twelve-month period beginning November 1 and
ending October 31.

7.2.11 ISSUANCE OF STOCK.

     The Borrower shall not, and shall not permit any of its Subsidiaries to,
issue any additional shares of its capital stock or any options, warrants or
other rights in respect thereof except that the Borrower may issue stock: (a) as
all or part of the Consideration for a Permitted Acquisition; (b) pursuant to
the provisions of Borrower’s 1993 Stock Option Plan or any successor plan
providing for employee stock options; or ( c) incident to any stock split or
dividend.

31



--------------------------------------------------------------------------------



 



7.2.12 CHANGES IN ORGANIZATIONAL DOCUMENTS.

     The Borrower shall not, and. shall not permit any of its Subsidiaries to,
amend in any respect its certificate of incorporation (including any provisions
or resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents in the event such change
would be adverse to UBI as determined by UBI in its sole discretion, without
obtaining the prior written consent of UBI. The Borrower will provide true and
correct copies of all amendments to organizational documents to UBI at the time
annual financial statements are delivered.

7.2.13 CAPITAL EXPENDITURES AND LEASES.

     Borrower shall not, and shall not permit any of its Subsidiaries to, make
any capital expenditures, as defined by GAAP, including the purchase or lease of
any assets which if purchased would constitute fixed assets or which if leased
would constitute a capitalized lease, other than capital expenditures in the
aggregate not to exceed 15% per annum, (excluding real property), of Borrower’s
total shareholder equity (as defined by GAAP) for the previous fiscal year
ended, and all such capital expenditures and leases shall be made under usual
and customary terms and in the ordinary course of business.

7.2.14 MINIMUM FIXED CHARGE COVERAGE RATIO

     The Borrower shall not permit the ratio of Consolidated Cash Flow from
Operations divided by Fixed Charges, calculated as of the end of each fiscal
quarter for the previous four fiscal quarters then ended, to be less than 1.05
to 1.0.

7.2.15 LEVERAGE RATIO

     The Borrower shall not at any time permit the ratio of Total Senior
Indebtedness divided by EBITDA to be greater than the Maximum Leverage Ratio
(2.0 to 1.0) as of October 31 of each year commencing with October 31, 2003.

7.2.16 MINIMUM TANGIBLE NET WORTH.

     The Borrower shall not at any time permit Consolidated Tangible Net Worth
to be less than the sum of (i) 90% of Tangible Net Worth as of October 31, 2002,
(ii) an amount equal to 50% of the Consolidated Net Income and (iii) 100% of the
proceeds of all stock issued by the Borrower or any of its Subsidiaries,

7.3 Reporting Requirements.

     The Borrower covenants and agrees that until payment in full of the
Revolving Loan and interest thereon and satisfaction of all of the Borrower’s
other Obligations hereunder and under the other Loan Documents the Borrower will
furnish or cause to be furnished to UBI.

7.3.1 QUARTERLY FINANCIAL STATEMENTS.

32



--------------------------------------------------------------------------------



 



     As soon as available and in any event within forty-five (45) calendar days
after the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statements of
income and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and, certified (subject to normal
year-end audit adjustments) by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower as having been prepared in accordance with
GAAP, consistently applied and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

7.3.2 ANNUAL FINANCIAL STATEMENTS.

     As soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated and a consolidating balance sheet as of the end of
such fiscal year, and related consolidated and consolidating statements of
income, retained earnings and cash flows for the fiscal year then ended, all in
reasonable detail and, setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur). In
addition, the certified shall certify that it is in full compliance with all
applicable provisions of the Sarbanes Oxley Act of 2002 and all rules and
regulations Promulgated thereunder.

7.3.3 CERTIFICATE OF THE BORROWER

     Concurrently with the financial statements of the Borrower furnished to UBI
pursuant to Sections 7.3.1 and 7.3.2, a certificate of the Borrower signed by
the Chief Executive Officer , President or Chief Financial Officer of the
Borrower, in the form of Exhibit 7.3.3, to the effect that, except as described
pursuant to Section 7.3.4, (i) the representations and warranties of the
Borrower contained in Section 5 and in the other Loan Documents are true on and
as of the date of such certificate with the same effect as though such
representations and. warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Borrower has performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is
continuing on the date of such certificate and (iii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Section 7.2. In addition,
the Borrower shall certify that it is in full compliance with all applicable
provisions of the Sarbanes Oxley Act of 2002 and all rules and regulations
promulgated thereunder.

7.3.4 NOTICE OF DEFAULT.

     Promptly after any executive officer of the Borrower has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed on
behalf of the Loan parties by an executive officer of the Borrower setting forth
the details of such Event of Default or Potential Default and the action which
the Borrower proposes to take with respect thereto.

33



--------------------------------------------------------------------------------



 



7.3.5 NOTICE OF LITIGATION.

     Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against the Borrower or any of its Subsidiaries which involve a claim or series
of claims in excess of $1,000,000 or which if adversely determined would
constitute a Material Adverse Change.

7.3.6 CERTAIN EVENTS.

     Written notice to UBI:

          (i) at least ten (10) calendar days after closing, with respect to any
proposed sale or transfer of assets pursuant to Section 7.2.6(iv), and

          (ii) within the restrictions set forth in Section 7.2.12, any
amendments to the organizational documents of the Borrower,

7.3.7 BUDGETS, FORECASTS, OTHER REPORTS AND INFORMATION.

     Promptly upon their becoming available to the Borrower:

          (i) the annual budget and any forecasts of the Borrower,

          (ii) any reports including reports on the internal control structure
the Borrower based upon any audit of the Borrower,

          (iii) any reports, notices or proxy statements generally distributed
by the Borrower to its stockholders on a date no later than the date supplied to
such stockholders,

          (iv) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the
Securities and Exchange Commission,

          (v) upon UBI’s reasonable request, a copy of any order in any
proceeding to which the Borrower or any of its Subsidiaries is a party issued by
any Official Body, and

          (vi) such other reports and information as any of UBI may from time to
time reasonably request. The Borrower shall also notify UBI promptly of the
enactment or adoption of any Law which may result in a Material Adverse Change.

7.3.8 NOTICES REGARDING PLANS AND BENEFIT ARRANGEMENTS.

7.3.8.1 Certain Events.

     Promptly upon becoming aware of the occurrence thereof, notice (including
the nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of

34



--------------------------------------------------------------------------------



 



          (i) any Reportable Event with respect to the Borrower or any other
member of the ERISA Group (regardless of whether the obligation to report said
Reportable Event to the PBGC has been waived),

          (ii) any Prohibited Transaction which could subject the Borrower or
any other member of the ERISA Group to a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Internal Revenue
Code in connection with any Plan, any Benefit Arrangement or any trust created
thereunder where such civil penalty or tax is likely to result in a Material
Adverse Change,

          (iii) any assertion of material withdrawal liability with respect to
any Multiemployer Plan,

          (iv) any partial or complete withdrawal from a Multiemployer Plan by
the Borrower or any other member of the ERSA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

          (v) any cessation of operations (by the Borrower or any other member
of the ERISA Group) at a facility in the circumstances described in Section
4062(e) of ERISA,

          (vi) withdrawal by the Borrower or any other member or any other
member of the ERISA Group from a Multiple Employer Plan,

          (vii) a failure by the Borrower or any other member of the ERISA Group
to make a payment to a Plan required to avoid imposition of a Lien under Section
302(f) of ERISA,

          (viii) the adoption of an amendment to a Plan requiring the provision
of security to such Plan pursuant to Section 307 of ERISA, or

          (ix) any change in the actuarial assumptions or funding methods used
for any Plan, where the effect of such change is to materially increase or
materially reduce the unfounded benefit liability or obligation to make periodic
contributions.

7.3.8.2 Notices of Involuntary Termination and Annual Reports.

     Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of UBI each annual report (IRS Form 5500 series) and all
accompanying schedules, the most recent actuarial reports, the most recent
financial information concerning the financial status of each Plan administered
or maintained by the Borrower or any other member of the ERISA Group, and
schedules showing the amounts contributed to each such Plan by or on behalf of
the Borrower or any other member of the ERISA Group in which any of their
personnel participate or from which such personnel may derive a benefit, and
each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

35



--------------------------------------------------------------------------------



 



7.3.8.3 Notice of Voluntary Termination.

     Promptly upon the filing thereof, copies of any Form 5310, or any successor
or equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.

8. DEFAULT

8.1 Events of Default.

     An Event of Default shall mean the occurrence or existence of any one or
more of the following events or conditions (whatever the reason therefor and
whether voluntary, involuntary or effected by operation of Law):

8.1.1 PAYMENTS UNDER LOAN DOCUMENTS.

     The Borrower shall fail to pay any principal of the Revolving Loan
(including mandatory prepayments or the payment due at maturity), or shall fail
to pay any interest on the Revolving Loan after such principal or interest
becomes due in accordance with the terms hereof or thereof, or the Borrower
fails to pay any other amount owing hereunder or under the other Loan Documents
after the date provided in an invoice or other notice of payment due.

8.1.2 BREACH OF WARRANTY.

     Any representation or warranty made at any time by any of the Borrowers
herein or in any other Loan Document, or in any certificate, other instrument or
statement furnished pursuant to the provisions hereof or thereof, shall prove to
have been false or misleading in any material respect as of the time it was made
or furnished;

8.1.3 BREACH OF NEGATIVE COVENANTS OR VISITATION RIGHTS.

     A default shall occur in the observance or performance of any covenant
contained in Section 7.1.6 or Section 7.2.

8.1.4 BREACH OF OTHER COVENANTS.

     Any of the Loan Parties shall default in the observance or performance of
any other covenant, condition or provision hereof or of any other Loan Document
and such default shall continue unremedied for a period of thirty (30) Business
Days after the Chief Executive Officer, President, Chief Financial Officer or
Corporate Secretary of the Borrower becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Borrower as determined by UBI in its sole
discretion).

8.1.5 DEFAULTS IN OTHER AGREEMENTS OR INDEBTEDNESS.

     A default or event of default shall occur at any time under the terms of
any other agreement involving borrowed money or the extension of credit or any
other Indebtedness under

36



--------------------------------------------------------------------------------



 



which the Borrower or Subsidiary of the Borrower may be obligated as a borrower
or guarantor in excess of $750,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits (because of nonpayment) or causes the acceleration of any
indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend.

8.1.6 FINAL JUDGMENTS OR ORDERS.

     Any final judgments or orders for the payment of money in excess of
$500,000 in the aggregate shall be entered against the Borrower or any of its
Subsidiaries by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry.

8.1.7 LOAN DOCUMENT UNENFORCEABLE.

     Any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against the party executing the same or such party’s
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
or shall in any way be challenged or contested or cease to give or provide the
respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby.

8.1.8 UNINSURED LOSSES; PROCEEDINGS AGAINST ASSETS.

     Any assets of the Borrower or its Subsidiaries are attached, seized, levied
upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter.

8.1.9 NOTICE OF LIEN OR ASSESSMENT.

     A notice of Lien or assessment, other than a Permitted Lien, is filed of
record with respect to all or any part of the assets of the Borrower or any of
its Subsidiaries by the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, including the PBGC, or any taxes or debts owing at any time
or times hereafter to any one of these becomes payable and the same is not paid
within thirty (30) days after the same becomes payable.

8.1.10 INSOLVENCY.

     The Borrower or any Subsidiary of the Borrower ceases to be solvent or
admits in writing its inability to pay its debts as they mature.

8.1.11 EVENTS RELATING TO PLANS AND BENEFIT ARRANGEMENTS.

37



--------------------------------------------------------------------------------



 



     Any of the following occurs: (i) any Reportable Event, which UBI determines
in good faith constitutes grounds for the termination of any Plan by the PBGC or
the appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have bean
filed with respect to any Plan; (iii) a trustee shall. be appointed to
administer or liquidate any Plan; (iv) the PBGC shall give notice of its intent
to institute proceedings to terminate any Plan or Plans or to appoint a trustee
to administer or liquidate any Plan; and, in the case of the occurrence of (i),
(ii), (iii) or (iv) above, UBI determines in good faith that the amount of the
Borrower’s liability is likely to exceed 10% of its Consolidated Net Worth;
(v) the Borrower or any member of the ERISA Group shall fail to make any
contributions when due to a Plan or a Multiemployer Plan; (vi) the Borrower or
any other member of the ERISA Group shall make any amendment to a Plan with
respect to which security is required under Section 307 of ERISA; (vii) the
Borrower or any other member of the ERISA Group shall withdraw completely or
partially from a Multiemployer Plan; (viii) the Borrower or any other member of
the ERISA Group shall withdraw (or shall be deemed under Section 4062(e) of
ERISA to withdraw) from a Multiple Employer Plan; or (ix) any applicable Law is
adopted, changed or interpreted by any Official Body with respect to or
otherwise affecting one or more Plans, Multiemployer Plans or Benefit
Arrangements and, with respect to any of the events specified in (v), (vi),
(vii), (viii) or (ix), UBI determines in good faith that any such occurrence
would be reasonably likely to materially and adversely affect the total
enterprise represented by the Borrower and the other members of the ERISA Group.

8.1.12 CESSATION OF BUSINESS.

     The Borrower or Subsidiary of the Borrower ceases to conduct its business
as contemplated, except as expressly permitted under Section 7.2.5 or 7.2.6, or
the Borrower or Subsidiary of the Borrower is enjoined, restrained or in any way
prevented by court order from conducting all or any material part of its
business and such injunction, restraint or other preventive order is not
dismissed within thirty (30) days after the entry thereof.

8.1.13 CHANGE OF CONTROL.

          (i) Any person or group of persons (within the meaning of Sections 13
(a) or 14 (a) of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership of (within the meaning of Rule 13d-3 promulgated
by the Securities and Exchange Commission under said Act) 33% or more of the
voting capital stock of the Borrower; or (ii) Marshall T. Reynolds shall cease
to have beneficial ownership of at least 40% of the voting capital stock of the
Borrower.

8.1.14 INVOLUNTARY PROCEEDINGS.

     A proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of the Borrower or
Subsidiary of the Borrower in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of the Borrower or
Subsidiary of the Borrower for any substantial part of its property, or for the
winding-up or

38



--------------------------------------------------------------------------------



 



liquidation of its affairs, and such proceeding shall remain undismissed or
unstayed and in effect for a period of thirty (30) consecutive days or such
court shall enter a decree or order granting any of the relief sought in such
proceeding; or

8.1.15 VOLUNTARY PROCEEDINGS.

     The Borrower or Subsidiary of the Borrower shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action in furtherance of any of the foregoing.

8.2 Consequences of Event of Default.

8.2.1 EVENTS OF DEFAULT OTHER THAN BANKRUPTCY, INSOLVENCY OR REORGANIZATION
PROCEEDINGS.

     If an Event of Default specified under Sections 8.1.1 through 8.1.13 shall
occur and be continuing, UBI shall be under no further obligation to make Loans
hereunder and UBI, may by written notice to the Borrower, declare the unpaid
principal amount of the Revolving Note then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the Banks
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to UBI without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and

8.2.2 BANKRUPTCY, INSOLVENCY OR ORGANIZATION PROCEEDINGS.

     If an Event of Default specified under Section 8.1.14 or 8.1.15 shall
occur, UBI shall be under no further obligation to make Revolving Loans
hereunder and the unpaid principal amount of the Revolving Note then outstanding
and all interest accrued thereon, any unpaid fees and all other Indebtedness of
the Borrower to UBI hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

8.2.3 SET-OFF.

     If an Event of Default shall occur and be continuing, UBI, any participant
of UBI which has agreed in writing to be bound by the provisions of Section 9.13
and any branch, Subsidiary or Affiliate of UBI or any such participant anywhere
in the world shall have the right, in addition to all other rights and remedies
available to it, without notice to such Loan Party, to set-off against and apply
to the then unpaid balance of all the Revolving Loans and all other Obligations
of the Borrower hereunder or under any other Loan Document any debt owing to,
and any other funds held in any manner for the account of, the Borrower by such
Bank or participant or by such branch, Subsidiary or Affiliate, including all
funds in all deposit accounts

39



--------------------------------------------------------------------------------



 



(whether time or demand, general or special, provisionally credited or finally
credited, or otherwise) now or hereafter maintained by the Borrower for its own
respective account (but not including funds held in custodian or trust accounts)
with UBI or participant or such branch, Subsidiary or Affiliates. Such right
shall exist whether or not UBI shall have made any demand under this Agreement
or any other Loan Document, whether or not such debt owing to or funds held for
the account of such Loan Party is or are matured or unmatured and regardless of
the existence or adequacy of any Guaranty or any other security, right or remedy
available to UBI; and

8.2.4 SUITS, ACTIONS, PROCEEDINGS.

     If an Event of Default shall occur and be continuing, UBI, if owed any
amount with respect to the Revolving Note, may proceed to protect and enforce
its rights by suit in equity, action at law and/or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement or the Revolving Note, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of UBI; and

8.2.5 APPLICATION OF PROCEEDS.

     From and after the date on which UBI has taken any action pursuant to this
Section 8.2 and until all Obligations of the Borrower have been paid in full,
any and all proceeds received by UBI from the exercise of any other remedy by
UBI, shall be applied as follows:

          (i) first, to reimburse UBI for out-of pocket costs, expenses and
disbursements, including reasonable attorneys’ and paralegals’ fees and legal
expenses, incurred by UBI in connection with realizing on the Collateral or
collection of any Obligations of any of the Borrower under any of the Loan
Documents;

          (ii) second, to the repayment of all Indebtedness then due and unpaid
of the Borrower to the Banks incurred under this Agreement or any of the other
Loan Documents, whether of principal, interest, fees, expenses or otherwise, in
such manner as UBI may determine in its discretion; and

          (iii) the balance, if any, as required by Law.

9. [This section intentionally omitted]

10. MISCELLANEOUS.

10.1 [This Section Intentionally Omitted]

10.2 No Implied Waivers, Cumulative Remedies, Writing Required.

     No course of dealing and no delay or failure of UBI in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial

40



--------------------------------------------------------------------------------



 



exercise thereof or any abandonment or discontinuance of steps to enforce such a
right, power, remedy or privilege preclude any further exercise thereof or of
any other right, power, remedy or privilege. The rights and remedies of UBI
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have. Any waiver,
permit, consent or approval of any kind or character on the part of UBI of any
breach or default under this Agreement or any such waiver of any provision or
condition of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.

10.3 Reimbursement and Indemnification of UBI by the Borrower; Taxes;

     The Borrower unconditionally agrees to pay or reimburse UBI and hold UBI
harmless against (a) liability for the payment of all reasonable out-of-pocket
costs, expenses and disbursements, including fees and expenses of counsel
(including the allocated costs of staff counsel), appraisers and environmental
consultants, incurred by UBI (i) in connection with the development,
negotiation, preparation, printing, execution, syndication, interpretation and
performance of this Agreement and the other Loan Documents, (ii) relating to any
requested amendments, waivers or consents pursuant to the provisions hereof,
(iii) in connection with the enforcement of this Agreement or any other Loan
Document or collection of amounts due hereunder or thereunder or the proof and
allowability of any claim arising under this Agreement or any other Loan
Document, whether in bankruptcy or receivership proceedings or otherwise, and
(iv) in any workout or restructuring or in connection with the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings, and (b) all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against UBI, in any way relating to or arising out
of this Agreement or any other Loan Documents or any action taken or omitted by
UBI hereunder or thereunder, provided that the Borrower shall not be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements it the same results
from UBI’s gross negligence or willful misconduct, or if the Borrower was not
given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that the Borrower shall remain liable to
the extent such failure to give notice does not result in a loss to the
Borrower), or if the same results from a compromise or settlement agreement
entered into without the consent of the Borrower, which shall not be
unreasonably withheld. At the Borrower’s reasonable request, an officer of the
Borrower may discuss initial budgets developed by counsel for UBI (as long as
such counsel determines that no privilege will be waived as a result of such
discussions). Nothing in this Section 10.3 prevents the Borrower from obtaining
its own counsel and controlling its own defense in any action.

     The Borrower agrees unconditionally to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by UBI to be payable in connection with this Agreement or any other
Loan Document, and the Borrower agrees unconditionally to save UBI harmless from
and against any and all present or future claims, liabilities or losses with
respect to or resulting from any omission to pay or delay in paying any such
taxes, fees or impositions.

41



--------------------------------------------------------------------------------



 



10.4 Holidays.

     Whenever payment of the Revolving Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day and such extension of time shall be included in computing
interest and fee, except that the Revolving Loan shall be due on the Business
Day preceding the Maturity Date if the Maturity Date is not a Business Day.
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business Day
(except as provided in Section 3.1.2 with respect to Interest Periods), and such
extension of time shall not be included in computing interest or fees, if any,
in connection with such payment or action.

10.5 Notices.

     All notices, requests, demands, directions and other communications (as
used in this Section 10.5, collectively referred to as “notices”) given to or
made upon any party hereto under the provisions of this Agreement shall be by
telephone or in writing (including telex or facsimile communication) unless
otherwise expressly permitted hereunder and shall be delivered or sent by telex
or facsimile to the respective parties at the addresses and numbers set forth
under their respective names on Schedule 1. 1 (B) hereof or in accordance with
any subsequent unrevoked written direction from any party to the others. All
notices shall, except as otherwise expressly herein provided, be effective (a)
in the case of telex or facsimile, when received, (b) in the case of
hand-delivered notice, when hand-delivered, (c) in the case of telephone, when
telephoned, provided, however, that in order to be effective, telephonic notices
must be confirmed in writing no later than the next day by letter, facsimile or
telex, (d) if given by mail, four (4) days after such communication is deposited
in the mail with first-class postage prepaid, return receipt requested, and
(e) if given by any other means (including by air courier), when delivered;
provided, that notices to UBI shall not be effective until received and
provided, further, that any notices of a Potential Default or an Event of
Default shall be sent by facsimile or overnight delivery service.

10.6 Severability.

     The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
an part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

10.7 Governing Law.

     This Agreement shall be deemed to be a contract under the Laws of the State
of West Virginia and for all purposes shall be governed by and construed and
enforced in accordance with the internal laws of the State of West Virginia
without regard to its conflict of laws principles.

10.8 Prior understanding.

42



--------------------------------------------------------------------------------



 



     This Agreement and the other Loan Documents supersede all prior
understandings and agreements, whether written or oral, between the parties
hereto and thereto relating to the transactions provided for herein and therein,
including any prior confidentiality agreements and commitments.

10.9 Duration, Survival.

     All representations and warranties of the Borrower contained herein or made
in connection herewith shall survive the making of the Revolving Loan and shall
not be waived by the execution and delivery of this Agreement, any investigation
by UBI, the making of the Revolving Loan, or payment in full of the Revolving
Loan. All covenants and agreements of the Borrower contained in Sections 7.1,
7.2 and 7.3 herein shall continue in full force and effect from and after the
date hereof until payment in full of the Revolving Loan. All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Revolving Note, and
Sections 2, 3 and 10.3, shall survive payment in full of the Revolving Loan.

10.10 Successors and Assigns.

     This Agreement shall be binding upon and shall inure to the benefit of UBI
and the Borrower and their respective successors and assigns, except that (i)
the Borrower may not assign or transfer any of its rights and Obligations
hereunder.

10.11 Confidentiality.

     UBI agrees to keep confidential all information obtained from the Borrower
or its Subsidiaries which is nonpublic and confidential or proprietary in nature
(including any information the Borrower specifically designate as confidential),
except as provided below, and to use such information only in connection with
this Agreement and for the purposes contemplated hereby. UBI shall be permitted
to disclose such information (i) to outside legal counsel, accountants and other
professional advisors who need to know such information in connection with the
administration and enforcement of this Agreement, subject to agreement of such
Persons to maintain the confidentiality, (ii) to assignees and participants as
contemplated by section 10.10 provided that they shall execute an agreement in
favor of the Borrower covering the matters set forth in this Section 10.12,
(iii) to the extent requested by any bank regulatory authority or, with notice
to the Borrower, as otherwise required by applicable Law or by any subpoena or
similar legal process, or in connection with any investigation or proceeding
arising out of the transactions contemplated by this Agreement, (iv) if it
becomes publicly available other than as a result of a breach of this Agreement
or becomes available from a source not bound by confidentiality restrictions, or
(v) if the Borrower shall have consented to such disclosure.

10.12 Counterparts.

     This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

43



--------------------------------------------------------------------------------



 



10.13 UBI’s Consent.

     Except as otherwise provided in the Loan Documents, whenever UBI’s consent
is required to be obtained under this Agreement or any of the other Loan
Documents as a condition to any action, inaction, condition or event, UBI shall
be authorized to give or withhold such consent in its reasonable discretion.

10.14 Exceptions.

     The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

10.15 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

THE BORROWER HEREBY IRREVOCABLY FURTHER CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF THE CIRCUIT COURT OF CABELL COUNTY AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA, AND WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO THE BORROWER AT THE
ADDRESS PROVIDED FOR IN SECTION 10.5 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT THEREOF. THE BORROWER WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN
AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE. THE
BORROWER, UBI AND THE BANK HEREBY WAIVE TRIAL BY JURY IN AN ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULL EXTENT
PERMITTED BY LAW.

     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

              CHAMPION INDUSTRIES, INC.
a West Virginia corporation               By:  

--------------------------------------------------------------------------------

        Todd R. Fry         Vice President and Chief Financial Officer          
    UNITED BANK, INC.
a West Virginia state banking corporation               By:  

--------------------------------------------------------------------------------

        Linda J. Pleasants         Vice President

44



--------------------------------------------------------------------------------



 



SCHEDULE 1.1 (B)
REVOLVING CREDIT COMMITMENT OF UBI AND ADDRESSES FOR NOTICES

PART 1 – COMMITMENT OF UBI AND ADDRESSES FOR NOTICES TO UBI

              BANK   COMMITMENT

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:   United Bank, Inc.   $ 10,000,000.00   Address:   2889 Third Avenue      
      Huntington, West Virginia 25702         Attention:   Linda J. Pleasants,
Vice President         Telephone:   (304) 781-2352         Telecopy:   (304)
781-2360                       With a copy to : United Bank, Inc.,            
United Square             501 Avery Street             Parkersburg, West
Virginia 26101                       Attention:             Telephone:          
  Telecopy:             With a copy to:                           Edward D.
McDevitt         Bowles Rice McDavid Graff & Love PLLC         600 Quarrier
Street         Charleston, West Virginia 25301         Telephone:   (304)
347-1711         Telecopy:   (304) 343-3058                       PART 2 –
ADDRESSES FOR NOTICES TO BORROWER:                       Borrower:            
Champion Industries, Inc.         2450 First Avenue         Huntington, West
Virginia 25703         Attention: Todd R. Fry, Vice President and Chief
Financial Officer         Telephone:   (304) 528-2700         Telecopy:   (304)
528-2765                       With a copy to:         Thomas J. Murray        
Huddleston, Bolen, Beatty, Porter, & Copen LLP         611 3rd Ave            
Huntington, West Virginia 25703         Telephone: (304) 529-6181        

45



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES and EXHIBITS
SCHEDULES

SCHEDULE 1.1(P)
PERMITTED LIENS

SCHEDULE 5.1.2
CAPITALIZATION

SCHEDULE 5.1.3
SUBSIDIARIES, PARTNERSHIPS AND LLC INTERESTS

SCHEDULE 5.1.7
MATERIAL LITIGATION

SCHEDULE 7.2.1
PERMITTED INDEBTEDNESS

EXHIBITS

EXHIBIT 1.1(G)
SUBSIDIARIES GUARANTY

EXHIBIT 1.1(T)
REVOLVING CREDIT NOTE

EXHIBIT 7.3.3

QUARTERLY COMPLIANCE CERTIFICATE

46



--------------------------------------------------------------------------------



 



Schedule 1.1 (P)
PERMITTED LIENS

Huntington

                      6/30/03 Lender   Collateral   Balance

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Bank One   Equipment   $ 154,680.00   Interform Corporation             US
Bancorp   Equipment     136,470.38   Community Trust   Equipment     178,834.00
  Bourque Printing             Hibernia National   Bourque Building    
1,422,948.04   Donihe             Bank One   Equipment     160,417.09   Upton
Printing             Leasing One   Equipment     211,351.31   Merten Co.        
    Firstar   Equipment     214,298.07   Parkersburg             Community Trust
  Equipment     106,388.14   First Century   Equipment     436,562.44  

47



--------------------------------------------------------------------------------



 

                      6/30/03 Lender   Collateral   Balance

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

CHMP Leasing             First Sentry Bank   Vehicles     219,377.46       TOTAL
  $ 3,241,326.93            

--------------------------------------------------------------------------------

 

48



--------------------------------------------------------------------------------



 



SCHEDULE 5.1.2.

     1) Pursuant to Borrower’s 1993 Stock Option Plan, 762,939 shares of
Borrower’s Common Stock have been reserved for issuance to employees. As of the
date of this Agreement, options covering 327,000 of such shares are outstanding.

49



--------------------------------------------------------------------------------



 



SCHEDULE 5.1.3.
BORROWER’S SUBSIDIARIES
ALL WHOLLY OWNED BY BORROWER

                      Jurisdiction of   Authorized   Issued and    
Incorporation   Capital Stock   Outstanding Shares    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

The Chapman Printing Company, Inc.   West Virginia   500 shares common stock,
par value $100.00     100                     Stationers, Inc.   West Virginia  
1,000 shares common stock, par value $100.00     584                     Bourque
Printing, Inc.   Louisiana   9 shares common stock, par value $1,000.00     3  
                  Dallas Printing Company, Inc.   Mississippi   40,000 shares
common stock, par value $1.00     40,000                     Carolina Cut
Sheets, Inc.   West Virginia   5,000 shares common stock, par value $1.00    
100                     U. S. Tag & Ticket Company, Inc.   Maryland   20,000
shares common stock, par value $10.00     8,990                     Donihe
Graphics, Inc.   Tennessee   1,000 shares
common stock,
no par value     100                     Smith & Butterfield Co., Inc.   Indiana
  1,000 shares common stock, no par value;     500 common,
-0- preferred                             500 shares preferred stock, par value
$10.00                           The Merten
Company   Ohio   850 shares
common stock,
no par value     100 shares  

50



--------------------------------------------------------------------------------



 

                      Jurisdiction of   Authorized   Issued and    
Incorporation   Capital Stock   Outstanding Shares    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Interform
Corporation   Pennsylvania   20,000 shares common stock, par value $10.00;    
10,000 shares common stock                             3,386.5 shares Class B
nonvoting stock, par value $1.00     -0- shares Class B nonvoting stock        
            CHMP Leasing, Inc.   West Virginia   5,000 shares common stock, par
value $1.00     100 shares                     Blue Ridge Printing Co., Inc.  
North Carolina   10,000 shares common stock, $10.00 par value     550 shares    
                Rose City Press   West Virginia   1,000 shares voting common
stock, $100.00 par value     566 shares voting common stock                    
        6,000 shares non-voting common stock, $400.00 par value     3,174 shares
non-voting common stock                     Capitol Business Equipment, Inc.  
West Virginia   2,000 shares common stock, $25.00 par value     1,275 shares    
                Thompson’s of Morgantown, Inc.   West Virginia   250 shares
common stock, $100.00 par value     200 shares                     Independent
Printing Service, Inc.   Indiana   1,000 shares common
stock, no par value     100 shares                     Diez Business Machines,
Inc.   Louisiana   100 shares common
stock, no par value     100 shares                     Transdata Systems, Inc.  
Louisiana   10,000 shares common
stock, no par value     600 shares  

51



--------------------------------------------------------------------------------



 



SCHEDULE 5.1.7.

LEGAL PROCEEDINGS

     On February 16, 2002, a jury verdict was rendered against the Borrower in a
civil action brought against the Borrower in state court in Jackson,
Mississippi. The civil action is styled National Forms & Systems Group, Inc. v.
Timothy V. Ross; Todd Ross and Champion Industries, Inc.; and Timothy V. Ross v.
National Forms & Systems Group, Inc. and Mickey McCardle; Circuit Court of the
First Judicial District of Hinds County, Mississippi; Case No. 251-11-942-CIV.

     The plaintiffs in this civil action asserted that the Borrower and its
Dallas Printing Company, Inc. subsidiary had engaged in unfair competition and
other wrongful acts in hiring certain of its employees. The jury awarded the
plaintiffs $1,745,000 in actual damages and $750,000 in punitive damages.

     On March 1, 2002, the plaintiffs in the civil action filed a motion for
attorney’s fees and costs in the amount of $889,401. On July 16, 2002, the court
entered an order granting plaintiff $645,119 in attorney fees and expenses, and
ordered that interest on the amount of the jury award accrue from February 22,
2002.

     On July 17, 2002, the Borrower filed a notice of appeal from the jury
verdict. The appeal involves both the jury award and the attorney’s fee and
expense award. If the Borrower is not successful on appeal, Mississippi law
provides that it is liable for an additional 15% of the total award.

     The Borrower has been advised that it has no insurance coverage for this
award. The Borrower under Mississippi law has a guaranteed right to appeal. The
Borrower has been advised by counsel that it has multiple grounds for an appeal
and a reasonable basis for believing that an appeal would be successful in
eliminating the jury award. However, there can be no assurance that the jury
award will be overturned upon appeal. If the verdict is not overturned, the
impact on the operating results of the Borrower could be material.

52



--------------------------------------------------------------------------------



 



Schedule 7.2.1
PERMITTED INDEBTEDNESS

Champion Industries, Inc.

                      6/30/2003 Lender   Collateral   Balance

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

PNC - (part of $12.5 million loan)   Unsecured     1,488,257.87   Huntington    
        Bank One   Equipment   $ 154,680.00   Interform Corporation            
US Bancorp   Equipment     136,470.38   Community Trust   Equipment    
178,834.00   PNC - (part of $12.5 million loan)   Unsecured         Bourque
Printing             Hibernia National   Bourque Building     1,422,948.04  
Donihe             Bank One   Equipment     160,417.09   Upton Printing        
    Leasing One   Equipment     211,351.31   Merten Co.             Firstar  
Equipment     214,298.07  

53



--------------------------------------------------------------------------------



 

                      6/30/2003 Lender   Collateral   Balance

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Parkersburg             Community Trust   Equipment     106,388.14   First
Century   Equipment     436,562.44   CHMP Leasing             First Sentry Bank
  Vehicles     219,377.46       TOTAL   $ 4,729,584.80            

--------------------------------------------------------------------------------

 

54